Citation Nr: 9925935	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  97-16 968A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Dissatisfaction with the initial rating assigned 
following the grant of service connection for a deformed 
duodenal bulb.

2.  Dissatisfaction with the initial rating assigned 
following the grant of service connection for post traumatic 
stress disorder (PTSD).

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to November 
1945.  He was a prisoner of war (POW) of the German 
government for over seven months during this service.  

This matter came before the Board of Veterans' Appeals 
(Board) from a July 1993 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York that established service connection for a deformed 
duodenal bulb.  A notice of disagreement was received in May 
1994.  A statement of the case was issued in May 1995.  A 
substantive appeal was received from the veteran in June 
1995.  

This matter also came before the Board from a May 1995 
decision by the VA RO in that established service connection 
for PTSD.  A notice of disagreement was received in June 
1995.  A statement of the case was issued in June 1997.  A 
letter received from the veteran's representative in August 
1997 is construed to be a substantive appeal. 

Finally, this matter also came before the Board from a June 
1997 decision by the VA RO that denied the veteran's claim 
for a total rating for compensation purposes based on 
individual unemployability.  A notice of disagreement was 
received in August 1997.  A statement of the case was issued 
in December 1998.  A statement of the veteran's 
representative in lieu of VA Form 646 received in March 1999 
is considered by the Board to be a substantive appeal.

In March 1999 the Board remanded this matter to the RO as the 
veteran had requested a hearing before a member of the Board 
at the RO.  In a statement received in June 1999, the veteran 
withdrew his request for a hearing.  

The Board notes that recently, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter the 
Court) noted that there was a distinction between a claim 
based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It was also indicated that in the case of 
an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  As such, the first two of three issues in 
appellate status are as listed on the title page of this 
remand.


REMAND

The Board notes that VA medical records are deemed to be 
constructively of record in proceedings before the Board.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  In addition a VA 
treatment record may be informal claim.  38 C.F.R. § 3.157 
(1998).  A review of the file reveals that there may be 
relevant VA medical records available that have not been 
associated with the claims folder.  

For example, during a January 1995 VA psychiatric 
examination, the veteran indicated that he began receiving 
psychiatric treatment in November 1993 when he became a 
patient at the VA Mental Health Clinic on Ryerson Street in 
Brooklyn, New York.  In fact, apparently based on this 
treatment, the effective date assigned for the establishment 
of service connection for PTSD was November 1993 (the 
veteran's claim was filed in November 1994).  Further, an 
October 1998 VA examination report indicates that an upper 
gastrointestinal series (UGI) was ordered.  However, the 
report of this series, if accomplished, is not of record.  
These records and any other VA medical evidence not currently 
of record must be associated with the file before further 
review of the veteran's claims may be undertaken.  

Finally, regarding the claim for a higher evaluation for the 
service-connected PTSD, the Board points out that certain 
portions of 38 C.F.R. Part 4 pertaining to the rating 
criteria for mental disorders had been changed effective 
November 7, 1996, and that the Court has indicated that, 
generally speaking, when a law or regulation changes after a 
claim has been filed, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran generally applies. Karnas v. 
Derwinski, 1 Vet.App. 308, 313 (1991).  The Board notes that 
it is apparent that the RO was aware of this change and 
Karnas, as evidenced by the July 1997 supplemental statement 
of the case.  

In issuing a future supplemental statement of the case, the 
RO should also consider the Court's recent decision in the 
case of Rhodan v. West, 12 Vet. App. 55 (1998).  In this 
decision, the Court held that in view of the effective date 
rule contained in 38 U.S.C. § 5110(g), which prevents the 
application of a later, liberalizing law to a claim prior to 
the effective date of the liberalizing law, the Secretary's 
legal obligation to apply November 7, 1996, as the effective 
date of the revised regulations prevents the application, 
prior to that date, of the liberalizing law rule stated in 
Karnas.  Accordingly, the Court held that for any date prior 
to November 7, 1996, the Board could not apply the revised 
mental disorder rating schedule to a claim.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.

In view of all of the above, this matter is REMANDED to the 
RO for the following action:
1.  The RO should take the appropriate 
steps to associate with the file all VA 
records not currently of record, 
especially those from the Brooklyn VA 
Medical Center (including the mental 
health facility). 

2. After the above development has been 
completed, the veteran should be afforded 
a VA psychiatric examination to 
determined the extent of his service 
connected PTSD.  The RO should provide 
the examiner with the claims file for 
review.  The examiner should specifically 
state whether he/she had the claims 
folder. The examiner should be requested 
to review all treatment records and any 
other pertinent records added to the file 
since the October 1998 examination.  The 
examiner should comment upon the effects 
of the veteran's service connected PTSD 
on ordinary activity and on how the 
disability impairs him functionally.  The 
RO should provide the examiner with the 
old and the new criteria of Diagnostic 
Code 9411 and request that the examiner 
set forth all pertinent findings on 
examination first in relationship to the 
old Diagnostic Code criteria and then 
separately in relationship to the new 
Diagnostic Code criteria.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be implemented.

4.  The RO should then readjudicate the 
veteran's claims for higher initial 
evaluations for his service-connected 
deformed duodenal bulb and PTSD.  
Regarding the PTSD evaluation, 
consideration should be given to the old 
and new criteria, and to the effective 
date of the change in regulation (i.e. 
prior to November 7, 1996, the old 
criteria should be considered, and 
subsequent to November 7, 1996, both the 
old and new should be considered).  
Regarding both of these issues, 
consideration should be given to "staged 
ratings," if in order.  Fenderson, 
supra.  

The RO should also readjudicate the 
veteran's claim for a total rating for 
compensation purposes based on individual 
unemployability.

5.  If this decision is adverse to the 
veteran, he and his representative should 
be provided with a supplemental statement 
of the case and be given the appropriate 
time to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order. No 
action is required of the appellant unless he receives 
further notice, but he may furnish additional evidence and 
argument while the case is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




		
	K. J. ALIBRANDO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


